DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/21/20.  Foreign priority to a corresponding KR application filed 04/26/19 has been received and is proper.  Claims 1-11 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Nakazawa
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (U.S. Patent Pub. No. 2018/0162332).  Nakazawa is directed to a brake apparatus.  See Abstract.
Claim 1: Nakazawa discloses a brake device [Fig. 2] for a vehicle, comprising: a first flow path (4P) unit configured to guide a braking hydraulic pressure by connecting some of a plurality of wheel cylinder units (RR, FL) and a master cylinder unit (M/C); a second flow path unit (4S) configured to guide a braking hydraulic pressure by connecting the others of the plurality of wheel cylinder units (FR, RL) and the master cylinder unit; a third flow path unit (4R1, 39P) configured to connect a reservoir unit (RSV) which is connected with the master cylinder unit and stores oil, and pump units (P2S, P2P) which are installed to generate a braking hydraulic pressure and be interlocked with one another to alternately perform a suction operation and a discharge operation, and connected with the first flow path unit; a fourth flow path unit (4R1, 39S) configured to connect the reservoir unit and the pump units, and connected with the second flow path unit; a fifth flow path unit (4R1, 21, 22RR, 22FL) configured to 
Claim 2: Nakazawa discloses that the first flow path unit comprises: an eleventh line part (4P) having one end which is connected to the master cylinder unit and the other end which is connected to the third flow path unit, and adjusted in a braking hydraulic pressure by an eleventh valve part (38P); a twelfth line part (37P) extending from the eleventh line part, and adjusted in a braking hydraulic pressure by a twelfth valve part (19P); a thirteenth line part (above 22RR) configured to connect the twelfth line part and any one of the wheel cylinder units (RR), and adjusted in a braking hydraulic pressure by a thirteenth valve part (29RR, 20RR); and a fourteenth line part (above 22FL) configured to connect the twelfth line part and another one of the wheel cylinder units (FL), and adjusted in a braking hydraulic pressure by a fourteenth valve part (29FL, 20FL).  See Fig. 2. 
Claim 3: Nakazawa discloses that the third flow path unit comprises: a thirty-first line part (4R2) connected with the reservoir unit; a thirty-second line part (39P and up from 51P) configured to connect the thirty-first line part and the pump units, and connected with the eleventh line part; a thirty-third line part (35) configured to connect the thirty-first line part and the pump units; and a thirty-fourth line part (39P and down from 51P) configured to connect the thirty-third line part and the twelfth line part, and adjusted in a braking hydraulic pressure by a thirty-fourth valve part (19P).  See Fig. 2. 
Claim 4: Nakazawa discloses that the fifth flow path unit comprises: a fifty-first line part (4R1) connected with the reservoir unit; a fifty-second line part (21, 22RR) configured to connect the fifty-first line part and the thirteenth line part, and adjusted in a braking hydraulic pressure by a fifty-second valve part (29RR); and a fifty-third line part (21, 22FL) configured to connect the fifty-first line part and the 
Claim 5: Nakazawa discloses that the second flow path unit comprises: a twenty-first line part (4S) having one end which is connected to the master cylinder unit and the other end which is connected to the fourth flow path unit, and adjusted in a braking hydraulic pressure by a twenty-first valve part (38S); a twenty-second line part (37S) extending from the twenty-first line part, and adjusted in a braking hydraulic pressure by a twenty-second valve part (19S); a twenty-third line part (above 22RL) configured to connect the twenty-second line part and any one of the wheel cylinder units (RL), and adjusted in a braking hydraulic pressure by a twenty-third valve part (29RL, 20RL); and a twenty-fourth line part (above 22FR) configured to connect the twenty-second line part and another one of the wheel cylinder units (FR), and adjusted in a braking hydraulic pressure by a twenty-fourth valve part (29FR, 20FR).  See Fig. 2. 
Claim 6: Nakazawa discloses that the fourth flow path unit comprises: a forty-first line part (4R2) connected with the reservoir unit; a forty-second line part (39P and up from 51S) configured to connect the forty-first line part and the pump units, and connected with the twenty-first line part; a forty-third line part (35) configured to connect the forty-first line part and the pump units; and a forty-fourth line part (39P and down from 51S) configured to connect the forty-third line part and the twenty-second line part, and adjusted in a braking hydraulic pressure by a forty-fourth valve part (19S).  See Fig. 2.
Claim 7: Nakazawa discloses that the sixth flow path unit comprises: a sixty-first line part (4R1) connected with the reservoir unit; a sixty-second line part (21, 22RL) configured to connect the sixty-first line part and the twenty-third line part, and adjusted in a braking hydraulic pressure by a sixty-second valve part (29RL); and a sixty-third line part (21, 22FR) configured to connect the sixty-first line part and the twenty-fourth line part, and adjusted in a braking hydraulic pressure by a sixty-third valve part (29FR).  See Fig. 2.

Claim 10: Nakazawa discloses that the pump units are formed in an even number to be interlocked with one another by an eccentric bearing and thereby alternately perform a suction operation and a discharge operation, each pump unit being formed with one flow path which serves as both a suction flow path and a discharge flow path.  See Fig. 2. 
Claim 11: Nakazawa discloses a sensor unit (6) which senses an operation of a brake pedal (BP) is installed in the master cylinder unit.  See Fig. 2; para. 0017. 
Claim 12: Nakazawa discloses that when hydraulic braking is completed, a braking hydraulic pressure of the wheel cylinder units passes through the pump units and is then moved to the reservoir unit through the eighth flow path unit.  See Fig. 2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 25, 2022